Order affirmed. This is an appeal from an order of the Superior Court denying, after hearing, a petition for a writ of certiorari. The petitioner sought to quash the action of the respondent in awarding a contract to the L. C. Blake Construction Corp. (Blake) for the construction of a fire station in Boston. It also sought to order the respondent to award the contract to the petitioner, even though its bid was $32,000 in excess of the Blake bid. The petitioner contends that the Blake bid is defective because in the “Form for General Bid” it did not fill in on page 2 of its bid an amount against “Item 1. The work of the general contractor, being all work other than that covered by Item 2.” The petitioner argues that this omission made the general bid “defective in matter of substance” and therefore violates the provisions of G. L. c. 149, §§ 44A to 44L, as amended. The amount of the general bid was clearly written in paragraph C of the “Form for General Bid.” Item 2, which was completely filled in, covered all work of the subbidders. The difference in amount between item 2 and the amount of the general bid obviously covered all the work of the general contractor. The figure omitted in item 1 being readily ascertainable, the petitioner’s contention is without merit. Chick’s Constr. Co. Inc. v. Wachusett Regional High Sch. Dist. Sch. Comm. 343 Mass. 38, 42. There was no basis whatever for rejection of the Blake bid.